Citation Nr: 1400392	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  10-43 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for arthritis (to include degenerative joint disease (DJD) and/or rheumatoid arthritis), to include as due to herbicide exposure.

2.  Entitlement to service connection for fibromyalgia, to include as due to herbicide exposure.

3.  Entitlement to service connection for heart disease, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1972 to October 1975.

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Sioux Falls, South Dakota. 

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam, Korea, Thailand, or any other area which the Department of Defense lists as a place where herbicides were used or stored.  

2.  The competent credible evidence of record is against a finding that the Veteran was exposed to herbicides in service.

3.  The earliest post-service clinical evidence of joint disability is more than 25 years after separation from service.

4.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has arthritis casually related to, or aggravated by, service. 

5.  The earliest post-service clinical evidence of fibromyalgia disability is more than 25 years after separation from service. 

6.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has fibromyalgia casually related to, or aggravated by, service.

7.  The earliest clinical evidence of a heart disability is more than 20 years after separation from service.

8.  There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has heart disease casually related to, or aggravated by, service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis (to include degenerative joint disease (DJD) and/or rheumatoid arthritis), to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for fibromyalgia, to include as due to herbicide exposure, have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

3.  The criteria for entitlement to service connection for heart disease, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran prior to the adjudication of his claims.

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), VA and private medical records and correspondence, and the statements of a "buddy" and the Veteran in support of his claims, to include the Veteran's testimony at a Board hearing.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Veteran has reported that he is trying to locate additional individuals who can corroborate his alleged incident of chemical exposure but that he did not have enough time to do so.  He has also stated that he is awaiting information from several doctors (whom he did not name) and would like more time.  (See July 2009 statement, October 2010 VA Form 9, and July 2011 statement.)  The Veteran's claims have now been pending for more than four years; thus, the Board finds that VA has provided the Veteran with ample time to submit relevant evidence.  Moreover, the Veteran, while stating that he was awaiting information from doctors, has not provided VA with additional pertinent information and requested that it attempt to obtain additional pertinent clinical records.  

November 2009 electronic correspondence reflects that VA policy in cases where the claimed herbicide exposure location or dates are not on the DoD list or on the M21-1MR Korean DMZ list or whether the evidence does not otherwise indicate exposure, should be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) for any information to corroborate the Veteran's claimed exposure; in general, the regional office should make a finding with regard to exposure on a case-by-case basis.  The claims file includes a September 2009 request to JSRRC and a response from the Defense Personnel Records Information Retrieval System (DPRIS) which covers the Veteran's approximate 12 month service in Germany.  Based on the foregoing, the Board finds that there has been substantial compliance with VA policy, and that a further duty to assist the Veteran is not warranted.

The Board finds that a VA examination with regard to the issues on appeal is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  

As is discussed in greater detail below, the STRs are negative for any diagnosis or treatment of a heart disability in service.  Although the Veteran complained of dizziness, he was specifically noted not to have hypertension in service.  In addition, the evidence is against a finding that he had exposure to herbicides in service; thus, service connection on a presumptive basis is not warranted for a heart disability.  Even if the Veteran had exposure to chemicals in service, there is no competent credible evidence of record which indicates that any heart disability is causally related to, or aggravated by service.  Thus, a VA examination and/or opinion is not warranted for a heart disability.  

The STRs are negative for any complaints or clinical findings of fibromyalgia or arthritis.  In addition, there is no competent credible evidence which indicates that the Veteran's current disabilities may be causally related to, or aggravated by, service.  As the record does contain competent indication that the Veteran's current disabilities of fibromyalgia and arthritis may be related to service, a VA examination and/or opinion is not warranted.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  

Legal Criteria

Service Connection in general

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 21, 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002). 

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e) (2012).  

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

A Veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran avers that his disabilities are due to active service exposure to herbicides, or toxic chemicals, when he was stationed in Germany.  The Veteran's service personnel records reflect that he had service in Germany from August 1974 through September 1975.  The evidence of record is against a finding that the Veteran had service in Korea, Vietnam, or the inland waters of Vietnam.  

Initially, the Veteran contended that he was exposed to Agent Orange.  He contends that he was assigned to a unit in Germany and that there were two black drums with an orange sticker and skull and cross bones, labeled "agent orange".  He contends that his legs and hands were splashed with the contents of the drums when moving them.  A buddy statement received by VA in December 2010 from W.W. is also of record.  W.W. stated that he, and everyone else with him, was "soaked" with Agent Orange while moving two drums which were leaking.  W.W. stated that he now has a spinal cord injury and/or multiple sclerosis.  In a June 2009 VA Form 21-4138, the Veteran noted that W.W. was also filing a claim for service connection due to herbicide exposure.  

A February 2011 VA Form 21-0820 (Report of General Information) is also of record.  It reflects that W.W. stated that he thought that he was exposed to Agent Orange with the Veteran in the end of 1974 or beginning of 1975.  He reported that he had been told to clean up the area due to an Inspector General inspection.  He stated that there were three or four 55 gallon drums which were sealed but leaking.  W.W. further stated that there were not any markings on the drums which he could recall, but that the "general consensus" was that they were Agent Orange.

A Defense Personnel Records Information Retrieval System (DPRIS) response to a request for information reflects that the following:

The US Army historical records available to us do not document the spraying, testing, transporting, storage, or usage of Agent Orange in Germany during the period August 18, 1974 [to] October 2, 1975.  Furthermore, we reviewed the Department of Defense (DoD) listing of herbicide spray area and test sites outside the Republic of Vietnam [;] Germany is not a listed location.  Therefore, we are unable to document that [the Veteran] was exposed to Agent Orange or other herbicides while stationed in Germany during the period August 18, 1974 [to] October 2, 1975.

The Board notes that the Department of Defense (DoD) has listed areas outside of the United States and Vietnam in which there was herbicide testing and/or storage site(s) for herbicides.  The following areas, and only the following areas, are listed: Cambodia, Canada, India, Korea, Laos, Puerto Rico, various places at sea, and Thailand.  The list does not include Germany, or any other country in Europe.  (See VA's Public Health website.)  

A copy of electronic mail from J.S. (C&P Policy Staff) reflects that Agent Orange was commonly stored in 55 gallon drums with a painted orange band, not a sticker with skull and crossbones, as contended by the Veteran. 

The Board acknowledges that the Veteran and W.W. are competent to report what they see, hear, and read; however, in the present case, the Board finds that they are less than credible as to being exposed to Agent Orange in service.  In his VA Form 9, dated in July 2010, the Veteran stated that he has been told that Agent Orange was used in Germany; however, he did not provide evidence as to receiving this information from a competent credible source.  The Veteran has also stated that he does not know what possible chemical allegedly splashed him.  

The Board finds that DoD reports on the history of testing and storage sites of herbicides are more competent and credible than the statements of the Veteran and W.W. made more than two decades after service and for compensation purposes.  While the Veteran may have been splashed by a chemical in service, the Board finds that the competent credible evidence of record is against a finding that the Veteran was exposed to herbicide which 2,4-D, 2,4,5-T and its contaminate TCDD; cacodylic acid; and/or picloram.  See 38 C.F.R. § 3.307.   

VA recognizes that the U.S. military sprayed Agent Orange from 1962 to 1971 to remove trees and dense tropical foliage that provided enemy cover during the Vietnam war.  Heavy sprayed areas included forests near the demarcation zone, forests at the junction of the borders of Cambodia, Laos, and South Vietnam, and mangroves on the southernmost peninsula of Vietnam and along shipping channels southeast of Saigon.  The U.S. Department of Defense developed these tactical herbicides specifically to be used in "combat operations."  The name "Agent Orange" came from the orange identifying stripe used on the 55-gallon drums in which it was stored.  (See VA's public health website.)

As noted above, DoD does not list Germany as a place where Agent Orange was tested or stored.  Moreover, the Veteran's alleged exposure would have had to have occurred in September 1975.  (W.W. was not assigned to the 68th Transportation Company until September 1, 1975, and the Veteran's service in Germany ended on September 31, 1975.(See service personnel records.))  This was more than three years after the use of Agent Orange in Vietnam, and the evidence of record does not contain any credible rationale as to why Agent Orange would have been tested or stored in Germany at that time.  
W.W. and the Veteran have given various statements that the chemical drum was labeled "Agent Orange", was labeled with a "skull and crossbones", or may not have had any markings.  The evidence reflects that the Veteran was a wheeled vehicle mechanic.  Thus, it is possible that he was exposed to chemicals in service; however, the evidence does not support a finding that it was herbicides.  

Despite a lack of credible competent evidence that the Veteran was exposed to herbicides in service, the Board has considered the Court's opinion in Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, as discussed below, the evidence of record is negative for a competent clinical opinion that the Veteran's disabilities are at least as likely as not due to his service.


Arthritis (to include rheumatoid and DJD) / Fibromyalgia

As discussed below, there is no competent credible clinical evidence of record that the Veteran has arthritis and/or fibromyalgia causally related to active service, to include chemical exposure. 

The Veteran's STRs are negative for any diagnosis of, or treatment for, any type of arthritis and/or fibromyalgia.  The Veteran's 1972 report of medical history for R.A. (regular army enlistment) purposes reflects that he reported that he did not have any bone or joint deformity, or any arthritis, rheumatism, or bursitis.  Upon clinical examination it was noted that the Veteran had abnormal upper extremities in that he had some limitation of motion of the right wrist.  It was noted that he had an old fracture of the right wrist with a residual deformity.  (See August 1972 report of medical examination.)  An August 1972 radiology note reflects a pseudoarthrosis had formed between the margin of the ulna and radius.  Thus, the Veteran had a preexisting right wrist disability.  The evidence of record, as noted below, is against a finding that the Veteran's preexisting left wrist disability, to include pseudoarthrosis, increased in severity during his service beyond the natural progression of the disability; therefore, service connection under 38 C.F.R. § 3.306 is not warranted.

A November 1974 Health Questionnaire reflects that the Veteran did not have any inflammatory rheumatism, or any other serious illness.  

The Veteran's August 1975 report of medical examination reflects that the Veteran's had no abnormalities of the extremities.  

The earliest clinical evidence of a joint disability is more than 25 years after separation from service.  A September 2001 private clinical record reflects that the Veteran reported that he "first developed joint discomfort approximately 6 months ago."  Possible reasons given for the Veteran's symptoms were inflammatory polyarthritis, a side effect of simvastatin, an early rheumatoid arthritis, or polyarticular gout.  The evidence of record does not support a finding that the Veteran had arthritis to a compensable degree within one year of separation from service. 38 C.F.R. §§ 3.307 and 3.309.
 
A November 2001 private clinical record reflects a clinical impression of "possible seronegative spondyloarthropathy."

A March 2002 private record reflects that the Veteran had a clinical impression of diffuse arthralgias.   It was noted that his examination findings on that date were "really most suggestive of osteoarthritis with some medial joint space narrowing present over hips."  

A February 2003 private clinical record from Dakota Regional Rheumatology reflects the opinion of Dr. J.E. that "at this point it looks to me like we may have an inflammatory polyarthritis along the lines of a seronegative rheumatoid process.  I have sent off a little more sophisticated serology today, notably a nephelometric rheumatoid factor as well as anti-CCP which may give us some insight into that.  If we get positive on one or both of those, I think that would be a conclusive finding and will really point us strongly in the direction of an actual rheumatoid process here."

A September 2003 private clinical record reflects the opinion of the clinician that "[t]his has been a major dilemma as far as an inflammatory polyarthritis.  At times he looks like he may have some actual inflammation.  Other times he has an equal amount of pain but clearly has no inflammation.  Everything has been serologically negative and his sed. rates have been normal."  

An April 2004 private clinical record reflects that the clinician did not know "whether we're dealing with just a chronic pain syndrome here or we actually have an inflammatory polyarthritis such as a seronegative rheumatoid arthritis."  

A June 2005 private clinical record reflects that the Veteran has polyarthralgias.  

A June 2009 VA primary care attending note reflects that the Veteran was seen for follow-up for his chronic polyarthralgias, hypertension, coronary artery disease, an hyperlipidemia.  As noted above, it was reported that the Veteran was "working through the process of what sounds to be a possible Agent Orange exposure even though he seems to focus on this with his disease process, I have tried to tell him in reality we need to separate the two and try to make him feel more comfortable."   The examiner noted that the Veteran "clearly has a collagen vascular concern with what appear to be polyarthralgias.  He does not seem to have much in the way of myalgias but does mention some calf muscle tenderness.  I did not really find any specific trigger points today, but it sounds as if the diagnosis is that between fibromyalgia and seronegative rheumatoid arthritis."  In his VA Form 9, dated in July 2010, the Veteran stated that he is not sure if he actually has rheumatoid arthritis or some sort of myalgia.  

The Board finds that it is not necessary, for purposes of the Veteran's claims, for a clinical diagnosis to determine whether the Veteran has fibromyalgia or seronegative rheumatoid arthritis because the Veteran has not been shown by competent credible evidence to have been exposed to herbicides in service, and neither disease is subject to the herbicide presumptions of 38 C.F.R. § 3.309.  Moreover, there is no competent credible evidence that either arthritis or fibromyalgia was caused by, or aggravated by, service, to include exposure to chemicals or toxins. 

The Veteran has not been shown to have the experience, training, or knowledge necessary to make a competent finding that he has arthritis or fibromyalgia causally related to, or aggravated by, service, to include chemical exposure in service.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of joint diseases (as evidenced by the above noted clinical records), and the complexities of chemical exposure.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the Veteran had normal joints in service, with the exception of a right wrist disability which was not aggravated by service, and had the onset of a joint problem approximately 25 years after separation from service.  The clinical records do not reflect that the Veteran's joint disability, whether it be rheumatoid arthritis, degenerative joint disease, and/or fibromyalgia, is causally related to, or aggravated by, active service.  Even if the Veteran were exposed to some chemical or herbicides in service, the above noted disabilities are not subject to presumptive service connection and there is no competent credible evidence of record that such exposure is the cause, or aggravation, of his disabilities.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


Heart Disability

October 1996 private clinical records reflect that the Veteran had an angioplasty performed that month.  It was noted that he had coronary artery disease (CAD), probable MI, status post angioplasty of at least vessel with remaining 70 percent stenosis.  Despite having a heart disability, the Board finds that service connection is not warranted.  As discussed below, there is no competent credible clinical evidence of record that the Veteran had a heart disability causally related to active service, to include chemical exposure. 

The Veteran's STRs are negative for any diagnosis of, or treatment for, a heart disability.  The Veteran's 1972 report of medical history for regular army purposes reflects that he reported that he did not know if he had high or low blood pressure.  His blood pressure upon examination was 130/60.  His heart was noted to be normal upon clinical examination.  (See August 1972 report of medical examination.)

A February 1973 clinical record consultation sheet reflects that the Veteran was evaluated for hypertension.  It was noted that since entering B.C.T. (Basic Combat Training), he had headaches and dizziness with exertion.  His blood pressure upon examination was 120/60.  Upon examination, his pulse was regular, his fundi were within normal limits, his chest was clear, and his heart did not have a murmur.  The EKG and chest film were within normal limits.  The impression was as follows:  "This [patient] does not have hypertension."

The Veteran's November 1974 Health Questionnaire reflects that he reported that he was not being treated for any condition by a physician, and was not taking any medication.  He reported that he did not have a heart attack, a heart murmur, or high or low blood pressure.

The Veteran's August 1975 report of medical examination reflects that the Veteran's heart was normal upon clinical examination.  His blood pressure was noted to be 120/60.

The earliest clinical evidence of a heart disability is in 1996, more than 20 years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the evidence of record does not support a finding that the Veteran had a cardiovascular-renal disease to a compensable degree within one year of separation from service; thus, service connection under 38 C.F.R. §§ 3.307 and 3.309 is not warranted.
 
An August 2002 private clinical record reflects that the Veteran continued to smoke.  It was also noted that his mother had coronary artery disease and that she had had a myocardial infarction in her 50s or 60s, and that his maternal grandmother had also had a myocardial infarction.  It was further noted that "[t]here are apparently other relatives who have had heart problems as well."  

Private clinical correspondence dated in June 2003 from North Central Heart Institute reflects that the Veteran had developed unstable angina in August 2002.  The clinician stated that as "part of today's visit, I had a long discussion with [the Veteran] regarding the absolute imperative he discontinue smoking if he is to minimize his risk of future cardiac and vascular events."

Private clinical correspondence dated in September 2004 from North Central Heart Institute reflects that the clinician "vigorously admonished him to discontinue smoking if he is to minimize his risk of future cardiac and vascular events."

A June 2009 VA primary care attending note reflects that the Veteran was seen for follow-up for his chronic polyarthralgias, hypertension, coronary artery disease, and hyperlipidemia.  It was noted that the Veteran was "working through the process of what sounds to be a possible Agent Orange exposure even though he seems to focus on this with his disease process, I have tried to tell him in reality we need to separate the two and try to make him feel more comfortable."   

The Veteran testified at the June 2013 Board hearing that he was stationed in Mannheim, Germany and moved black drums with "an orange label indicating they're Agent Orange."  He testified that both drums were leaking in the tops.  He testified that "[a]s I moved from the drums from one place to the other on a two wheel cart the chemical come back on my legs and feet.  After that we cleaned the floor, scrubbed the floor with detergent to get rid of the chemical and the odor". (See Board hearing transcript, page 4.)

In his VA Form, dated in October 2010, the Veteran stated that he cannot scientifically prove that his conditions are linked to Agent Orange.  The Veteran has not been shown to have the experience, training, or knowledge necessary to make a competent finding that he has a heart disability causally related to, or aggravated by, chemical exposure in service.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of heart disabilities, and the complexities of chemical exposure.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  
 
In sum, the Veteran had a normal heart in service, had a heart attack twenty years after separation from service, has a family history of heart disease, and has been clinically encouraged to quit smoking to avoid cardiac problems.  The clinical records do not reflect that the Veteran's heart disability(ies) are causally related to, or aggravated by, active service.  Even if the Veteran were exposed to some chemical, other than herbicides, in service, there is no competent credible evidence of record that is the cause, or aggravation, of his heart disabilities.  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2013), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for arthritis (to include DJD and/or rheumatoid arthritis), to include as due to herbicide exposure, is denied.

Entitlement to service connection for fibromyalgia, to include as due to herbicide exposure, is denied.

Entitlement to service connection for heart disease, to include as due to herbicide exposure, denied. 




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


